Citation Nr: 1026522	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-22  182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) for 
the rating interval from January 14, 2004, through December 12, 
2005.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Dan Schechter
INTRODUCTION

The Veteran had active service from November 1942 to February 
1965.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO) which, in pertinent 
part, granted service connection for a low back disorder and 
assigned a 20 percent evaluation for that disorder effective from 
January 14, 2004; and granted service connection for bilateral 
hearing loss, assigning a 40 percent evaluation effective from 
January 14, 2004.

By a March 2007 decision the Decision Review Officer (DRO) 
assigned a separate 10 percent evaluation for the Veteran's right 
lower extremity radiculopathy, as associated with his service-
connected low back disorder.  The DRO also effectuated, effective 
from June 1, 2007, a reduction for the Veteran's bilateral 
hearing loss from 40 percent to 10 percent disabling, following 
an April 2006 RO decision proposing that reduction.  However, by 
a July 2007 decision the RO restored the previously assigned 40 
percent evaluation for bilateral hearing loss, also effective 
from June 1, 2007.  Thus, the Veteran has effectively been 
assigned a continuous initial rating of 40 percent for his 
bilateral hearing loss.  

The Board in a July 2009 decision denied a higher initial rating 
than 20 percent for a low back disorder for the interval from 
January 14, 2004, through December 12, 2005; granted a 100 
percent schedular rating for the low back disorder effective from 
December 13, 2005, thereby subsuming for that interval separate 
ratings for low back disability and left lower extremity 
radiculopathy; granted an initial rating of 10 percent for lower 
extremity radiculopathy for the interval from January 14, 2004, 
through December 1, 2005; denied an initial rating greater than 
10 percent for lower extremity radiculopathy for the interval 
from December 2, 2005, through December 13, 2005; and denied an 
initial rating greater than 40 percent for bilateral hearing loss 
for the rating interval beginning January 14, 2004.  

The Board by its July 2009 action also remanded for RO notice, 
development, and readjudication, via the Appeals Management 
Center (AMC), the raised claim of entitlement to TDIU for the 
rating interval from January 14, 2004, through December 12, 2005.  
That claim now returns to the Board for further review.

In a January 2010 decision, to effectuate the Board's July 2009 
decision, the AMC granted a 100 percent rating for right lower 
extremity sciatic radiculopathy associated with degenerative 
changes and spondylosis of the lumbar spine with chronic 
lumbosacral strain status post lumbar laminectomy, for the rating 
interval beginning December 13, 2005.  The AMC then also granted 
basic eligibility to Dependent's Education Assistance (DEA) 
effective from December  13, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board in its July 2009 remand instructions required that the 
RO/AMC provide a VCAA letter addressing entitlement to a total 
disability rating based on individual unemployability (TDIU) due 
to service-connected disability, for the interval from January 
14, 2004, through December 12, 2005.  However, the AMC provided a 
VCAA letter which failed to provide notice of the evidence 
necessary to substantiate the claim for TDIU.  Rather, the VCAA 
letter instead informed of the need for evidence required to 
support a claim for service connection, and the Veteran responded 
by providing that requested evidence as if he were addressing a 
service-connection claim.  The Veteran thereby demonstrated lack 
of knowledge of the evidence required to support the TDIU claim, 
and thus demonstrated that the requirement to afford the Veteran 
a VCAA letter in furtherance of his TDIU claim has not been 
satisfied.  

The requirement to provide such notice of evidence required to 
support the claim was therefore not obviated by demonstrated 
actual knowledge on the part of the Veteran of those evidentiary 
requirements.  Cf. Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (determining that no prejudicial error to veteran resulted 
in defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).

The failure to provide the VCAA notice required by remand also 
failed to provide required substantial compliance with Board 
remand instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VCAA letter, 
informing of the complete notice and duty-to-assist 
provisions as applicable to his claim for TDIU for 
the interval from January 14, 2004, through December 
12, 2005.  In particular, advise him of the bases of 
a TDIU claim and the evidence required to support it 
in this case for the time period in question.  The 
letter should explain the relative roles of VA and 
the Veteran in obtaining evidence to support the 
claim.  The letter should ask the Veteran to submit 
any evidence he has, and inform him that it is 
ultimately his responsibility to see that pertinent 
evidence is received.

2.  With the Veteran's assistance, obtain any 
relevant private and VA records not yet obtained, in 
furtherance of the Veteran's claim.  Associate with 
the claims file copies of all requests made, and all 
records and responses received.  Conduct any further 
indicated development.  

3.  Thereafter, readjudicate the claim for TDIU for 
the rating interval from January 14, 2004, through 
December 12, 2005, de novo.  If the benefits sought 
by the remanded claim are not granted to the 
Veteran's satisfaction, provide him and his 
representative a Supplemental Statement of the Case 
and an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


